Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is in response to the Application filed March 6, 2020, in which Claims 1-8 are currently pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2008/0110048) in view of Chen (US 2004/0187352).
Regarding Claim 1, Dua discloses a method of manufacturing a slipper comprising: forming an upper (30) by attaching a lateral side (40) of the upper to a medial side (50) of the upper (para.41-43); attaching a footbed (62) to the upper (para.43 & 50); and attaching a bottom (21,22) to the upper (as seen in Fig.2 & Fig.8A-8C; para.37,43, & 52). Dua does not disclose stitching the bottom to the upper. However, Chen teaches an upper (10) and stitching (60) a bottom (50) to the upper (para.33; Fig.3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the attachment of the bottom to the upper of Dua with the stitching taught by Chen, as a simple substitution of one well known type of bottom attachment for another, in order to yield the predictable result of securely and permanently attaching the bottom to the upper so that they do not become separated during use.

Regarding Claim 2, Dua discloses a method of claim 1, wherein attaching a footbed (62) to the upper includes attaching the footbed via a binding positioned around an edge of the upper (para.43 & 50).



Regarding Claim 4, Dua discloses a method of claim 1, wherein forming the at least one of the lateral side and medial side of the upper includes forming the lateral side (40), and having an inner lining which would be inside an outer layer (i.e. layer of 40 is an outer layer) of the lateral side (para.34). Dua does not disclose specifically disclose wherein forming the lateral side includes attaching an inner layer of the lateral side to an outer layer of the lateral side. However, Chen teaches an upper (10) having a lateral side, wherein forming the lateral side includes attaching an inner layer (20) of the lateral side to an outer layer (layer of 10) of the lateral side (as seen in Fig.3; para.30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the forming the of the lateral side of Dua to include attaching the inner layer/lining to the outer layer of the lateral side, as taught by Chen, in order to provide an upper having an outer layer and inner layer that are securely attached to deliver comfort to the user’s foot when the footwear is in use.

Regarding Claim 5, Dua discloses a method of claim 4, wherein the method includes forming one or more eyelets (44,35) in at least the outer layer of the lateral side (40) before attaching the inner layer of the lateral side to the outer layer of the lateral 

Regarding Claim 6, Chen further teaches a method of claim 4, further comprising, moving the outer layer (10) about a collar region (i.e. foot opening) of the lateral side of the upper so that unfinished edges of the inner (20) and outer (10) layers at the collar region are disposed in a pocket formed by the inner and outer layers (as seen in Fig.3 & 5; para.30).

Regarding Claim 7, Dua discloses a method of claim 1, wherein attaching the lateral side (40) of the upper to the medial side (50) of the upper includes stitching the lateral side of the upper to the medial side of the upper (via 62; para.41-43 & 50; Fig.8A-8C).

Regarding Claim 8, Dua discloses a method of claim 7, wherein stitching the lateral side of the upper to the medial side of the upper includes stitching at a front central portion (61) of the upper and stitching at a rear central portion (63) of the upper (para.41-43 & 50; Fig.8A-8C).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.